FILED
                              NOT FOR PUBLICATION                           JUN 17 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LUCIANO RAMIREZ-SALAZAR,                          No. 12-16383

                Plaintiff - Appellant,            D.C. No. 2:12-cv-00764-KJN

  v.
                                                  MEMORANDUM *
DAVID J. DERKSEN,

                Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                  Kendall J. Newman, Magistrate Judge, Presiding **

                              Submitted June 10, 2013 ***

Before:         HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Luciano Ramirez-Salazar, a federal prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **Ramirez-Salazar consented to proceed before a magistrate judge. See
28 U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violated his civil rights in connection with his arrest and criminal prosecution. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo the dismissal of an

action for failure to state a claim under 28 U.S.C. § 1915A, Resnick v. Hayes, 213

F.3d 443, 447 (9th Cir. 2000), and 28 U.S.C. § 1915(e)(2), Barren v. Harrington,

152 F.3d 1193, 1194 (9th Cir. 1998) (order). We may affirm on any ground

supported by the record. Herring v. FDIC, 82 F.3d 282, 284 (9th Cir. 1996). We

affirm.

      The district court properly dismissed Ramirez-Salazar’s action as barred by

Heck v. Humprey, 512 U.S. 477 (1994), because a judgment in Ramirez-Salazar’s

favor on his claims would necessarily imply the invalidity of his criminal

conviction for drug and firearm possession and illegal reentry, and judicially

noticeable court records show that Ramirez-Salazar’s conviction has not been

invalidated. See id. at 486; see also Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir.

2012) (in evaluating the sufficiency of a complaint, a district court may consider

matters properly subject to judicial notice”).

      Dismissal of Ramirez-Salazar’s state law claims was proper because

California applies Heck principles to state law claims. See Yount v. City of

Sacramento, 183 P.3d 471, 484 (Cal. 2008).




                                           2                                     12-16383
      We construe the judgment as a dismissal without prejudice. See Trimble v.

City of Santa Rosa, 49 F.3d 583, 585 (9th Cir. 1995) (per curiam).

      AFFIRMED.




                                         3                                12-16383